DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 23, 2020 has been entered.  Amendment of claims 1, 6, 9, 14, 16, 17, 19 and 20 is acknowledged.  Claims 3-5, 11-13 and 18 have been cancelled. Claims 21-22 have been newly added. Claims 1-2, 6-10, 14-17 and 19-22 are currently under consideration in this application.
The objections to the specification are withdrawn in view of Applicant's amendments.
The objections to claims 12-13, 16 and 19-20 are withdrawn in view of Applicant's claim amendment.
The rejection of claims 3-4, 12, 18 and 20 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.

Claim Objections
Claims 1, 8 and 20 are objected to because of the following informalities:    
In claim 1, line 5: "second harmonic imagining microscopy imaging" should read "second harmonic imagining microscopy".
In claim 8, line 2: "bounding" should read "bound".
In claim 20, line 3: “binding” should read “bound”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 21 recites "about 0.5 µm" in line 2.  The word “about” is not defined by the specification.  There is no description of whether “about” means “+/- 0.001 µm”, “+/- 0.01 µm”, or “+/- 0.1 µm”.  Therefore, the value of the recited thickness is vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained and Modified as Necessitated by Claim Amendment) Claims 1-2, 6-10, 14-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable Guilak (US20070041952A1) in view of Schenke-Layland (Schenke-Layland, K. et al., Non-invasive multiphoton imaging of extracellular matrix structures, 2008, Journal of Biophotonics, 1(6), 451-462). 
Regarding claims 1 and 9, Guilak teaches a method of forming a substrate or textile (Guilak ¶ 85, lines 7-11: a micro-scale three-dimensional weaving technique is disclosed herein that functions to generate anisotropic three-dimensional woven structures that provide the basis for composite scaffolds and tissue constructs by consolidation with a cell hydrogel mixture) comprising designing a fiber assembly pattern comprising a weaving algorithm based on an intrinsic pattern of the at least one structural protein fiber of the extracellular matrix of the biological material (Guilak ¶ 112, lines 18-21: the design of the disclosed three-dimensional fiber scaffold can mimic the behavior of a target tissue, such as cartilage, as a fiber reinforced composite; ¶ 130: All operations can be computer controlled. For example, change of yarn densities can be achieved for warp by altering the reed density and warp arrangement and for weft by varying a computer program (algorithm) controlling the take-up speed of a stepper motor operatively connected with weaving machine ¶ 105, lines 1-5: each fiber system of the fiber scaffold comprises a biocompatible material. Optionally, the biocompatible material comprises a  material selected from the group including, but not limited to, an absorbable material; ¶ 106, lines 1-2, 6-7: Absorbable material for use in the disclosed fiber scaffold can be selected from the group…collagen, elastin); and assembling fibers based on the fiber assembly pattern to form the substrate or textile (Guilak ¶ 86, lines 7-11: A microscale three-dimensional weaving technique is further disclosed in some embodiments, wherein a biodegradable yarn is weaved into a porous textile to yield a tissue restoration implant comprising a three-dimensional fiber scaffold). Guilak also teaches forming individual tiles in a transverse x-y plane of an x-y-z coordinate system and stacking the individual tiles in the z-direction to form a three-dimensional model (Guilak Figure 2A; ¶ 70: FIG. 2A is a schematic representation of the unit cell of a three-dimensional orthogonally woven structure of an x-y-z coordinate system and stacking the individual tiles in the z-direction to form a three-dimensional model).

Schenke-Layland teaches design of scaffolds that mimic the native extracellular matrix is a key step in developing engineered tissues (Schenke-Layland Pg. 454, §3.1, lines 1-3: Design and fabrication of scaffolds that mimic the native ECM are key but are also limiting steps for the creation of functional engineered tissues) and mapping a three dimensional spatial distribution of collagen fibers and elastin fibers using second harmonic imaging microscopy and two photon excitation imaging microscopy (Schenke-Layland Pg. 453, Col. 2, ¶ 3, lines 1-3: Understanding the spatial distribution of ECM components within tissues and organs often provides insight to their function and basic mechanisms of action; Pg. 457, Col. 1, ¶ 2, 16-22: tissue state and quality of unprocessed, fresh LG (lacrimal gland) ECM structures were assessed in healthy and diseased LGs using non-destructive two-photon-induced autofluorescence microscopy and SHG imaging.  Using these powerful technologies LG collagen and elastin-containing fibers were analyzed while maintaining the structural integrity of the assayed samples).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Guilak with the mapping step as taught by Schenke-Layland, because it provides immediate access to information on tissue structure without removal and is useful for developing in vitro tissue constructs (Schenke-Layland Pg. 454, Col. 2, ¶ 2, line 11 – Pg. 455, Col. 1, ¶ 1, lines 1-8: Non-invasive 3D high-resolution multiphoton imaging has the advantage of providing immediate access to information on tissue state and structure without tissue removal; Multiphoton imaging…is of particular interest for … developing in vitro-generated constructs). 

Regarding claims 2 and 10, Guilak teaches the substrate or textile is a biomedical material, tissue implant, or mechanically functional textile (Guilak ¶ 86, lines 7-11: A microscale three-dimensional weaving technique is further disclosed in some embodiments, wherein a biodegradable yarn is weaved into a porous textile to yield a tissue restoration implant comprising a three-dimensional fiber scaffold).
Regarding claims 6 and 14, Guilak teaches the assembled fibers are woven using the weaving algorithm to define the weave pattern and fiber orientation (Guilak ¶ 120-121 teaches the fiber orientation with the three systems of fibers including x-, y-, and z-fibers, specifically ¶ 121, lines 1-4: A third system includes a plurality of Z-fibers running in parallel relation through the planes of X-fibers and y-fibers, such that Z-fibers can be said to interconnect or bind all layers forming the three-dimensional scaffold; ¶ 122 teaches the weave pattern with interlacing the three fiber systems to provide pores and optimization of the pores for the intended use of the construct, specifically ¶ 122, lines 1-2: The three fiber systems are interlaced so as to provide a plurality of pores within the textile scaffold, lines 9-11: the dimensions of the interstices can be optimized for the particular intended use; ¶ 144, lines 18-23: These cell modulating materials can be localized to specific regions of the structure such as individual fibers, fibers systems, segments of fibers, embedded within individual fiber materials or within hollow fibers, or within specific sites of the gel matrix such that they are delivered in a prescribed temporal and spatial pattern; ¶ 182: lines 1-3: Skeletally mature articular cartilage exhibits significant anisotropy in tension relative to the preferred orientation of collagen fibers in the surface zone).  
Regarding claims 7 and 15, Guilak teaches the biological material comprises tissue of an animal (Guilak ¶ 113, lines 1-4: The presently disclosed subject matter is similarly applicable to a variety of other tissues and organs that comprise fibrous components as well as cells, and require mechanical integrity to function properly in the body; lines 7-12: 
Regarding claims 8 and 16, Guilak teaches the tissue comprises at least one periosteum, pericardium, perimycium, or tissue binding an organ or tissue compartment of animal (Guilak ¶ 113, lines 1-4: The presently disclosed subject matter is similarly applicable to a variety of other tissues and organs that comprise fibrous components as well as cells, and require mechanical integrity to function properly in the body; line 9: myocardium; ¶ 142, lines 1-2: The three-dimensional fiber scaffolds can be seeded with cells in some embodiments; line 9: cells of the periosteum, or perichondrium tissue).
Regarding claim 17, Guilak teaches a method of forming an engineered tissue construct (Guilak ¶ 85, lines 7-11: a micro-scale three-dimensional weaving technique is disclosed herein that functions to generate anisotropic three-dimensional woven structures that provide the basis for composite scaffolds and tissue constructs by consolidation with a cell hydrogel mixture), comprising: designing a fiber weaving motif (Guilak ¶ 119, lines 1-4: The thickness and composition of the various layers, and thereby the entire three-dimensional scaffold, can be altered and customized to fit a variety of desired medical indications) based on a pattern of fibers in the three-dimensional model (Guilak ¶ 112, lines 18-21: the design of the disclosed three-dimensional fiber scaffold can mimic the behavior of a target tissue, such as cartilage, as a fiber reinforced composite; ¶ 120-121 teaches the fiber orientation with the three systems of fibers including x-, y-, and z-fibers, specifically ¶ 121, lines 1-4: A third system includes a plurality of Z-fibers running in parallel relation through the planes of X-fibers and y-fibers, such that Z-fibers can be said to interconnect or bind all layers forming the three-dimensional scaffold; ¶ 122 teaches the weave pattern with interlacing the three fiber systems to provide pores and optimization of the pores for the intended use of the construct, specifically ¶ 122, lines 1-2: The three fiber systems are interlaced so as to provide a plurality of pores within the textile scaffold, lines 9-11: the dimensions of the interstices can be optimized for the particular intended use); and weaving fibers based on the fiber weaving motif to define the weave pattern and fiber orientation and form the engineered tissue construct (Guilak ¶ 86, lines 7-11: A microscale three-dimensional weaving technique is further disclosed in some embodiments, wherein a biodegradable yarn is weaved into a porous textile to yield a tissue restoration implant comprising a three-dimensional fiber scaffold; ¶ 128, lines 7-13: The disclosed method can employ a weaving loom, referred to at 10 (FIGS. 1A and 1B), constructed to produce precise structures from fine diameter fibers. Weaving machine 10, which can be computer controlled, produces true three-dimensional shapes by placing fibers axially (X-warp direction), transversely (y-weft, or filling direction), and vertically (Z-thickness direction); Guilak ¶ 120-121 teaches the fiber orientation with the three systems of fibers including x-, y-, and z-fibers, specifically ¶ 121, lines 1-4: A third system includes a plurality of Z-fibers running in parallel relation through the planes of X-fibers and y-fibers, such that Z-fibers can be said to interconnect or bind all layers forming the three-dimensional scaffold; ¶ 122 teaches the weave pattern with interlacing the three fiber systems to provide pores and optimization of the pores for the intended use of the construct, specifically ¶ 122, lines 1-2: The three fiber systems are interlaced so as to provide a plurality of pores within the textile scaffold, lines 9-11: the dimensions of the interstices can be optimized for the particular intended use; ¶ 144, lines 18-23: These cell modulating materials can be localized to specific regions of the structure such as individual fibers, fibers systems, segments of fibers, embedded within individual fiber materials or within hollow fibers, or within specific sites of the gel matrix such that they are delivered in a prescribed temporal and spatial pattern; ¶ 182: lines 1-3: Skeletally mature articular cartilage exhibits significant anisotropy in tension relative to the preferred orientation of collagen fibers in the surface zone).  Guilak also teaches generating individual tiles in a transverse x-y plane of an x-y-z coordinate system and stacking the individual tiles in the z-direction to form a three-dimensional model (Guilak Figure 2A; ¶ 70: FIG. 2A is a schematic representation of the unit cell of a three-dimensional orthogonally woven structure).
Guilak does not teach mapping a three dimensional spatial distribution of collagen fibers and elastin fibers of the extracellular matrix of a tissue of interest, the three dimensional spatial distribution using second harmonic imaging microscopy imaging of the collagen fibers and two photon excitation imaging microscopy of the elastin fibers, nor does Guilak teach the design based on an intrinsic pattern of the collagen fibers and elastin fibers of the extracellular matrix of the tissue.
Schenke-Layland teaches design of scaffolds that mimic the native extracellular matrix is a key step in developing engineered tissues (Schenke-Layland Pg. 454, §3.1, lines 1-3: Design and fabrication of scaffolds that mimic the native ECM are key but are also limiting steps for the creation of functional engineered tissues) and mapping a three dimensional spatial distribution of collagen fibers and elastin fibers using second harmonic imaging microscopy and two photon excitation imaging microscopy (Schenke-Layland Pg. 453, Col. 2, ¶ 3, lines 1-3: Understanding the spatial distribution of ECM components within tissues and organs often provides insight to their function and basic mechanisms of action; Pg. 457, Col. 1, ¶ 2, 16-22: tissue state and quality of unprocessed, fresh LG (lacrimal gland) ECM structures were assessed in healthy and diseased LGs using non-destructive two-photon-induced autofluorescence microscopy and SHG imaging. Using these powerful technologies LG collagen and elastin-containing fibers were analyzed while maintaining the structural integrity of the assayed samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Guilak with the mapping step and designing the scaffold based on the intrinsic pattern of fibers in the ECM as taught by Schenke-Layland, because it provides immediate access to information on tissue structure without removal and is useful for developing in vitro tissue constructs (Schenke-Layland Pg. 
Regarding claim 19, Guilak teaches the fiber assembly pattern comprises a weaving algorithm based on the intrinsic pattern (Guilak ¶ 130: All operations can be computer controlled. For example, change of yarn densities can be achieved for warp by altering the reed density and warp arrangement and for weft by varying a computer program (algorithm) controlling the take-up speed of a stepper motor operatively connected with weaving machine).
Regarding claim 20, Guilak teaches the tissue comprises at least one periosteum, pericardium, perimycium, or tissue binding an organ or tissue compartment of animal (Guilak ¶ 113, lines 1-4: The presently disclosed subject matter is similarly applicable to a variety of other tissues and organs that comprise fibrous components as well as cells, and require mechanical integrity to function properly in the body; line 9: myocardium; ¶ 142, lines 1-2: The three-dimensional fiber scaffolds can be seeded with cells in some embodiments; line 9: cells of the periosteum, or perichondrium tissue).
Regarding claim 21, Guilak teaches each tile has a thickness in the z-direction of about 0.5 µm (Total z-thickness is 100 µm across 11 layers) (Guilak ¶ 156, lines 1-9: A computer-controlled custom build loom (FIG. 1B) was used to weave the three-dimensional architecture from 100 µm diameter PGA fibers by arranging them in 3 orthogonal directions: axially (X-warp direction), transversely (y-weft, or filling direction), and vertically (Z-thickness direction), yielding fiber structures with interconnected rectangular pores approximately 300 µm x 300 µm x 100 µm. This structure consisted of 11 total fiber layers (5 warp, 6 weft)).
Regarding claim 22, Schenke-Layland teaches a wider range of 700-1200 nm of two photon excitation imaging (Schenke-Layland Pg. 452, Col. 1, ¶ 1, lines 1-5: In the case of two-photon excited fluorescence, two near-infrared (NIR) photons in the spectral range of 700–1200 Schenke-Layland Pg. 452, Table 1: SHG Excitation wavelength (nm): 720-960). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the wavelength the imaging is performed at in the method of forming a substrate, taught by Guilak and Schenke-Layland, to enhance the visualization of the collagen and elastin fibers. 

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claim 1 and all dependent claims under 35 U.S.C. 103 over Guilak in view of Schenke-Layland by arguing that Guilak does not teach how the targeted tissue is taken into account when forming and interweaving the x, y, and z-fibers of the scaffold and Schenke-Layland relies on 2-step imaging to scan pre-fabricated tissue scaffolds in vivo and assess the integrity of the implanted scaffold over time, not to form a woven tissue scaffold.  
While Schenke-Layland does teach imaging to scan and assess the integrity of implanted scaffold, Schenke-Layland also teaches design of scaffolds that mimic the native extracellular matrix is a key step in developing engineered tissues (Schenke-Layland Pg. 454, §3.1, lines 1-3: Design and fabrication of scaffolds that mimic the native ECM are key but are also limiting steps for the creation of functional engineered tissues). One of ordinary skill would be motivated to use the mapping step via 2-step imaging to provide the pattern in Guilak's method of forming a substrate or tissue construct, because the 2-step imaging provides immediate access to information on tissue structure without removal and is useful for developing in vitro tissue constructs (Schenke-Layland Pg. 454, Col. 2, ¶ 2, line 11 – Pg. 455, Col. 1, ¶ 1, lines 1-8: Non-invasive 3D high-resolution multiphoton imaging has the advantage of providing 
Applicant further argues that neither reference teaches or suggests forming a three-dimensional model from stacked tiles; however, Guilak actually teaches the stacked tiles, as depicted in Figure 2A, and one of ordinary skill would be motivated to form the three-dimensional model based on Schenke-Layland's imaging of collagen and elastin fibers, because it provides immediate access to tissue structure without removal.  Therefore, the rejections have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657